As filed with the Securities and Exchange Commission on November 25, 2009 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 149 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 152 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on November 27, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Emerging Markets Local Income Portfolio has also executed this Registration Statement. Explanatory Note Parts A and B of this Post-Effective Amendment No. 149 to the Registration Statement of Eaton Vance Mutual Funds Trust (the Amendment) are incorporated by reference to the Prospectus (Part A) and Statement of Additional Information (Part B) for Eaton Vance Emerging Markets Local Income Fund dated March 1, 2009, as previously filed electronically with the Securities and Exchange Commission on February 26, 2009 (Accession No. 0000940394-09-000139), and Part A is hereby supplemented as indicated in the Amendment. This Amendment is being filed to supplement the Prospectus to add Class I shares of Eaton Vance Emerging Markets Local Income Fund, a series of the Registrant. EATON VANCE EMERGING MARKETS LOCAL INCOME FUND Supplement to Prospectus dated March 1, 2009 1. As of the date of this Supplement the Fund now offers Class I shares. 2. "Performance Information.": No performance is shown for Class I shares because they have not been offered prior to the date of this Supplement. 3. The following is added to the Funds Shareholder Fees, Annual Fund Operating Expenses and Example tables that appear in "Fund Fees and Expenses." and "Example." under "Fund Summary": Shareholder Fees (fees paid directly from your investment) Class I Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Annual Fund Operating Expenses for Emerging Markets Local Income Fund (expenses that are deducted from Fund and Portfolio assets) Class I Management Fees 0.65% Distribution and Service (12b-1) Fees n/a Other Expenses 4.93% Acquired Fund Fees and Expenses 0.08% Total Annual Fund Operating Expenses 5.66% Less Expense Reimbursement (4.63)% Less Advisory Fee Reduction (0.08)% Net Annual Fund Operating Expenses 0.95% (1) "Other Expenses" for Class I is estimated. (2) Reflects the Funds portion of the fees and expenses allocated to Emerging Markets Local Income Portfolio in connection with its investment in another investment company (Cash Management Portfolio) for cash management purposes. (3) The investment adviser and administrator have agreed to limit Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) of Class I to 0.95%. This expense limitation will continue through February 28, 2010. Thereafter, the expense limitation may be changed or terminated at any time. The expense limitation relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. (4) The investment advisory fee of Emerging Markets Local Income Portfolio was reduced by its allocable portion of Cash Management Portfolios advisory fee (see "Management and Organization"). Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Emerging Markets Local Income Fund Class I shares $97 $1,251 $2,393 $5,188 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Emerging Markets Local Income Fund Class I shares $97 $1,251 $2,393 $5,188 1 4. The following replaces the fourth and fifth paragraphs under "Purchasing Shares": Class I Shares Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Your initial investment must be at least $250,000. Subsequent investments of any amount may be made at any time, including through automatic investment each month or quarter from your bank account. You may make automatic investments of $50 or more each month or each quarter from your bank account. You can establish bank automated investing on the account application or by providing written instructions. Please call 1-800-262-1122 Monday through Friday, 8:00 a.m. to 6:00 p.m. (eastern time) for further information. The minimum initial investment is waived for persons affiliated with Eaton Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information). The initial minimum investment also is waived for individual accounts of a financial intermediary that charges an ongoing fee for its services or offers Class I shares through a no-load network or platform (in each case, as described above), provided the aggregate value of such accounts invested in Class I shares is at least $250,000 (or is anticipated by the principal underwriter to reach $250,000) and for corporations, endowments, foundations and qualified plans with assets of at least $100 million. Class I shares may be purchased through a financial intermediary or by requesting your bank to transmit immediately available funds (Federal Funds) by wire. To make an initial investment by wire, you must complete an account application and telephone the Fund Order Department at 1-800-262-1122 to be assigned an account number. You may request a current account application by calling 1-800-262-1122 Monday through Friday, 8:00 a.m. to 6:00 p.m. (eastern time). The Fund Order Department must be advised by telephone of each additional investment by wire. 5. The following replaces "Class I shares" under "Choosing a Share Class." under "Purchasing Shares": Class I shares a re offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (as described above). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Class I shares do not pay distribution or service fees. 6. The following replaces the paragraph under "Financial Highlights" and is added to the Financial Highlights table: The financial highlights are intended to help you understand a Funds financial performance for the period(s) indicated. Certain information in the tables reflects the financial results for a single Fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in a Fund (assuming reinvestment of all distributions at net asset value). This information (except for the six months ended April 30, 2009) has been audited by Deloitte & Touche LLP, an independent registered public accounting firm. The reports of Deloitte & Touche LLP and each Funds annual financial statements and Emerging Markets Local Income Funds and Global Macro Absolute Return Funds unaudited semiannual financial statements for the six months ended April 30, 2009 are incorporated herein by reference and included in the Funds annual and/or semiannual report, which is available on request. Financial Highlights information is not provided for Class I shares of Emerging Markets Local Income Fund and Class C shares of Global Macro Absolute Return Fund because the Classes had not yet commenced operations as of April 30, 2009. Emerging Markets Local Income Fund Six Months Ended April 30, 2009 (Unaudited) Class A Net asset value - Beginning of period $ 8.280 Income (loss) from operations Net investment income $ 0.234 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.767 2 Emerging Markets Local Income Fund Six Months Ended April 30, 2009 (Unaudited) Class A Less distributions From net investment income $(0.387) From net realized gain  Tax return of capital  Total distributions ) Capital contribution from administrator  Net asset value - End of period $ 8.660 Total Return 9.71% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,666 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.25% Net investment income 5.69% Portfolio Turnover of the Portfolio 19% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the Portfolios allocated expenses. (4) Excludes the effect of custody fee credits, if any, of less than 0.005%. (5) Annualized. (6) The administrator subsidized certain operating expenses (equal to 5.92% of average daily net assets for the six months ended April 30, 2009). (7) Not annualized. November 27, 2009 4201-11/09 GMIIFPS2 3 PART C - OTHER INFORMATION Item 23. Exhibits (with inapplicable items omitted) (a) (1) Amended and Restated Declaration of Trust of Eaton Vance Mutual Funds Trust dated August 17, 1993, filed as Exhibit (1)(a) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (2) Amendment dated July 10, 1995 to the Declaration of Trust filed as Exhibit (1)(b) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (3) Amendment dated June 23, 1997 to the Declaration of Trust filed as Exhibit (1)(c) to Post-Effective Amendment No. 38 filed October 30, 1997 and incorporated herein by reference. (4) Amendment dated August 11, 2008 to the Declaration of Trust filed as Exhibit (a)(4) to Post- Effective Amendment No. 136 filed August 28, 2008 (Accession No. 0000940394-08-001205 ) and incorporated herein by reference. (5) Amended and Restated Establishment and Designation of Series of Shares of Beneficial Interest without Par Value as amended effective October 19, 2009 filed as Exhibit (a)(5) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09-000877) and incorporated herein by reference. (b) (1) By-Laws as amended November 3, 1986 filed as Exhibit (2)(a) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (2) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated December 13, 1993 filed as Exhibit (2)(b) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (3) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated June 18, 2002 filed as Exhibit (b)(3) to Post-Effective Amendment No. 87 filed September 13, 2002 and incorporated herein by reference. (4) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated February 7, 2005 filed as Exhibit (b)(4) to Post-Effective Amendment No. 103 filed March 1, 2005 and incorporated herein by reference. (5) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated December 11, 2006 filed as Exhibit (b)(5) to Post-Effective Amendment No. 120 filed February 7, 2007 and incorporated herein by reference. (6) Amendment to By-Laws of Eaton Vance Mutual Funds Trust dated August 11, 2008 filed as Exhibit (b)(6) to Post-Effective Amendment No. 136 filed August 28, 2008 (Accession No. No. 0000940394-08-001205) and incorporated herein by reference. (c) Reference is made to Item 23(a) and 23(b) above. (d) (1) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax Free Reserves dated August 15, 1995 filed as Exhibit (5)(b) to Post-Effective Amendment No. 25 filed August 17, 1995 and incorporated herein by reference. (2) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax-Managed Emerging Growth Fund dated September 16, 1997 filed as Exhibit (5)(c) to Post-Effective Amendment No. 37 filed October 17, 1997 and incorporated herein by reference. (3) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Municipal Bond Fund dated October 17, 1997 filed as Exhibit (5)(d) to Post-Effective Amendment No. 37 filed October 17, 1997 and incorporated herein by reference. (4) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance International Growth Fund dated June 18, 2001 filed as Exhibit (d)(6) to Post-Effective Amendment No. 76 filed June 21, 2001 and incorporated herein by reference. C-1 (5) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Equity Research Fund dated August 13, 2001 filed as Exhibit (d)(7) to Post-Effective Amendment No. 78 filed August 17, 2001 and incorporated herein by reference. (6) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax-Managed Equity Asset Allocation Fund dated December 10, 2001 filed as Exhibit (d)(6) to Post-Effective Amendment No. 80 filed December 14, 2001 and incorporated herein by reference. (7) (a) Investment Advisory and Administrative Agreement with Eaton Vance Management for Eaton Vance Low Duration Fund dated June 18, 2002 filed as Exhibit (d)(7) to Post-Effective Amendment No. 83 filed June 26, 2002 and incorporated herein by reference. (b) Fee Waiver Agreement between Eaton Vance Mutual Funds Trust on behalf of Eaton Vance Low Duration Fund and Eaton Vance Management filed as Exhibit (d)(7)(b) to Post-Effective Amendment No. 95 filed April 28, 2004 and incorporated herein by reference. (c) Amendment to Fee Waiver Agreement on behalf of Eaton Vance Low Duration Fund dated June 14, 2004 filed as Exhibit (7)(c) to Post-Effective Amendment No. 103 filed March 1, 2005 and incorporated herein by reference. (8) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax-Managed Dividend Income Fund dated February 10, 2003 filed as Exhibit (d)(8) to Post-Effective Amendment No. 85 filed February 26, 2003 and incorporated herein by reference. (9) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Tax-Managed Emerging Markets Fund dated August 11, 2003 filed as Exhibit (d)(9) to Post-Effective Amendment No. 91 filed August 11, 2003 and incorporated herein by reference. (10) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Diversified Income Fund dated November 15, 2004 filed as Exhibit (d)(10) to Post-Effective Amendment No. 98 filed December 6, 2004 and incorporated herein by reference. (11) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Dividend Income Fund dated August 8, 2005 filed as Exhibit (d)(11) to Post-Effective Amendment No. 108 filed August 17, 2005 and incorporated herein by reference. (12) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Structured Emerging Markets Fund dated March 27, 2006 filed as Exhibit (d)(12) to Post-Effective Amendment No. 115 filed April 13, 2006 (Accession No. 0000940394-06-000369) and incorporated herein by reference. (13) Investment Sub-Advisory Agreement between Eaton Vance Management and Parametric Portfolio Associates for Eaton Vance Structured Emerging Markets Fund dated March 27, 2006 filed as Exhibit (d)(13) to Post-Effective Amendment No. 122 filed February 27, 2007 (Accession No. 0000940394-07-000176) and incorporated herein by reference. (14) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Emerging Markets Income Fund dated March 12, 2007 filed as Exhibit (d)(14) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (15) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance International Income Fund dated March 12, 2007 filed as Exhibit (d)(15) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (16) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Global Macro Fund dated March 12, 2007 filed as Exhibit (d)(16) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (17) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Strategic Income Fund dated June 22, 2007 filed as Exhibit (d)(17) to Post-Effective Amendment No. 132 filed December 28, 2007 (Accession No. 0000940394-07-002172) and incorporated herein by reference. C-2 (e) (1) Distribution Agreement between Eaton Vance Mutual Funds Trust, on behalf of Eaton Vance Cash Management Fund, and Eaton Vance Distributors, Inc. effective November 1, 1996 filed as Exhibit (6)(a)(4) to Post-Effective Amendment No. 34 filed April 21, 1997 and incorporated herein by reference. (2) Distribution Agreement between Eaton Vance Mutual Funds Trust, on behalf of Eaton Vance Money Market Fund, and Eaton Vance Distributors, Inc. effective November 1, 1996 filed as Exhibit (6)(a)(6) to Post-Effective Amendment No. 34 filed April 21, 1997 and incorporated herein by reference. (3) Distribution Agreement between Eaton Vance Mutual Funds Trust, on behalf of Eaton Vance Tax Free Reserves, and Eaton Vance Distributors, Inc. effective November 1, 1996 filed as Exhibit (6)(a)(7) to Post-Effective Amendment No. 34 filed April 21, 1997 and incorporated herein by reference. (4) Amended and Restated Distribution Agreement between Eaton Vance Mutual Funds Trust and Eaton Vance Distributors, Inc. effective as of August 6, 2007 with attached Schedule A and Schedule B filed as Exhibit (e)(4) to Post-Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (5) Selling Group Agreement between Eaton Vance Distributors, Inc. and Authorized Dealers filed as Exhibit (e)(2) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07-000430) to the Registration Statement of Eaton Vance Special Investment Trust (File Nos. 2-27962, 811-1545) and incorporated herein by reference. (f) The Securities and Exchange Commission has granted the Registrant an exemptive order that permits the Registrant to enter into deferred compensation arrangements with its independent Trustees. See in the Matter of Capital Exchange Fund, Inc., Release No. IC-20671 (November 1, 1994). (g) (1) Custodian Agreement with Investors Bank & Trust Company dated October 15, 1992 filed as Exhibit (8) to Post-Effective Amendment No. 23 filed July 14, 1995 and incorporated herein by reference. (2) Amendment to Custodian Agreement with Investors Bank & Trust Company dated October 23, 1995 filed as Exhibit (8)(b) to Post-Effective Amendment No. 27 filed February 27, 1996 and incorporated herein by reference. (3) Amendment to Master Custodian Agreement with Investors Bank & Trust Company dated December 21, 1998 filed as Exhibit (g)(3) to the Registration Statement of Eaton Vance Municipals Trust (File Nos. 33-572, 811-4409) (Accession No. 0000950156-99-000050) filed January 25, 1999 and incorporated herein by reference. (4) Extension Agreement dated August 31, 2005 to Master Custodian Agreement with Investors Bank & Trust Company filed as Exhibit (j)(2) to the Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund N-2 Pre-Effective Amendment No. 2 (File Nos. 333-123961, 811-21745) filed September 26, 2005 (Accession No. 0000950135-05-005528) and incorporated herein by reference. (5) Delegation Agreement dated December 11, 2000 with Investors Bank & Trust Company filed as Exhibit (j)(e) to the Eaton Vance Prime Rate Reserves N-2, File No. 333-32276, 811-05808, Amendment No. 5, filed April 3, 2001 (Accession No. 0000940394-01-500125) and incorporated herein by reference. (6) Custodian Agreement with State Street Bank and Trust Company dated as of February 9, 2004 filed as Exhibit (g)(6) of Post-Effective Amendment No. 59 to the Registration Statement of Eaton Vance Series Trust II (File Nos. 02-42722 and 811-02258) filed January 27, 2004 (Accession No. 0000940394-04-000079) and incorporated herein by reference. (h) (1) (a) Amended Administrative Services Agreement between Eaton Vance Mutual Funds Trust (on behalf of certain of its series) and Eaton Vance Management dated July 31, 1995 with attached schedules (including Amended Schedule A dated May 7, 1996) filed as Exhibit (9)(a) to Post-Effective Amendment No. 24 filed August 16, 1995 and incorporated herein by reference. C-3 (b) Amended Schedule A dated March 1, 2008 to the Amended Administrative Services Agreement dated July 31, 1995 filed as Exhibit (h)(1)(b) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (2) (a) Administrative Services Agreement between Eaton Vance Mutual Funds Trust (on behalf of certain of its series) and Eaton Vance Management dated August 16, 1999 filed as Exhibit (h)(2) to Post- Effective Amendment No. 54 filed August 26, 1999 and incorporated herein by reference. (b) Schedule A dated August 10, 2007 to the Administrative Services Agreement dated August 16, 1999 filed as Exhibit (h)(2)(b) to Post-Effective Amendment No. 134 filed March 13, 2008 (Accession No. 0000940394-08-000450) and incorporated herein by reference. (3) (a) Transfer Agency Agreement dated as of August 1, 2008 filed as Exhibit (h)(1) to Post-Effective Amendment No. 70 of Eaton Vance Series Trust II (File Nos. 02-42722, 811-02258) filed October 27, 2008 (Accession No. 0000940394-08-001324) and incorporated herein by reference. (b) Red Flag Services Amendment effective May 1, 2009 to the Transfer Agency Agreement dated August 1, 2008 filed as Exhibit (h)(2)(b) to Post-Effective Amendment No. 31 of Eaton Vance Municipals Trust II (File Nos. 33-71320, 811-8134) filed May 28, 2009 (Accession No. 0000940394-09-000411) and incorporated herein by reference. (4) Sub-Transfer Agency Services Agreement effective August 1, 2005 between PFPC Inc. and Eaton Vance Management filed as Exhibit (h)(4) to Post-Effective Amendment No. 109 filed August 25, 2005 (Accession No. 0000940394-05-000983) and incorporated herein by reference. (5) (a) Expense Waivers/Reimbursements Agreement between Eaton Vance Management and each of the Trusts (on behalf of certain of their series) listed on Schedule A dated October 16, 2007 filed as Exhibit (h)(5) to Post-Effective Amendment No. 131 filed November 26, 2007 (Accession No. 0000940394-07-002010) and incorporated herein by reference. (b) Amended Schedule A effective November 30, 2009 to the Expense Waivers/Reimbursements Agreement dated October 16, 2007 filed herewith. (i) (1) Opinion of Internal Counsel dated November 16, 2009 filed as Exhibit (i) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09-000877) and incorporated herein by reference. (2) Consent of Internal Counsel dated November 25, 2009 filed herewith. (j) Consent of Independent Registered Public Accounting Firm for Eaton Vance Emerging Markets Local Income Fund dated November 25, 2009 filed herewith. (m) (1) (a) Distribution Plan for Eaton Vance Money Market Fund pursuant to Rule 12b-1 under the Investment Company Act of 1940 dated June 19, 1995 filed as Exhibit (15)(h) to Post-Effective Amendment No. 25 filed August 17, 1995 and incorporated herein by reference. (b) Amendment to Distribution Plan for Eaton Vance Mutual Funds Trust on behalf of Eaton Vance Money Market Fund adopted June 24, 1996 filed as Exhibit (15)(h)(1) to Post-Effective Amendment No. 34 filed April 21, 1997 and incorporated herein by reference. (2) (a) Eaton Vance Mutual Funds Trust Class A Distribution Plan adopted June 23, 1997 and amended April 24, 2006 filed as Exhibit (m)(2) to Post-Effective Amendment No. 117 filed June 28, 2006 and incorporated herein by reference. (b) Amendment to Schedule A effective October 19, 2009 of Eaton Vance Mutual Funds Trust to Class A Distribution Plan filed as Exhibit (m)(2)(b) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09-000877) and incorporated herein by reference. (3) Eaton Vance Mutual Funds Trust Class A Distribution Plan adopted April 23, 2007 filed as Exhibit (m)(3) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394- 07-000470) and incorporated herein by reference. (4) (a) Eaton Vance Mutual Funds Trust Class B Distribution Plan adopted June 23, 1997 filed as Exhibit (15)(j) to Post-Effective Amendment No. 38 filed October 30, 1997 and incorporated herein by reference. C-4 (b) Schedule A to Class B Distribution Plan filed as Exhibit (m)(3)(b) to Post-Effective Amendment No. 108 filed August 17, 2005 and incorporated herein by reference. (5) Eaton Vance Mutual Funds Trust Class B Distribution Plan for Eaton Vance Floating-Rate Advantage Fund adopted August 6, 2007 filed as Exhibit (m)(5) to Post-Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (6) (a) Eaton Vance Mutual Funds Trust Class C Distribution Plan adopted June 23, 1997 filed as Exhibit (15)(k) to Post-Effective Amendment No. 38 filed October 30, 1997 and incorporated herein by reference. (b) Amendment to Schedule A effective October 19, 2009 of Eaton Vance Mutual Funds Trust to Class C Distribution Plan filed as Exhibit (m)(6)(b) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09-000877) and incorporated herein by reference. (7) Eaton Vance Mutual Funds Trust Class C Distribution Plan for Eaton Vance Low Duration Fund adopted June 18, 2002 filed as Exhibit (m)(5)(a) to Post-Effective Amendment No. 83 filed June 26, 2002 and incorporated herein by reference. (8) Eaton Vance Mutual Funds Trust Class C Distribution Plan for Eaton Vance Floating-Rate Advantage Fund adopted August 6, 2007 filed as Exhibit (m)(8) to Post-Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (9) (a) Eaton Vance Mutual Funds Trust Class R Distribution Plan adopted June 16, 2003 with attached Schedule A filed as Exhibit (m)(7) to Post-Effective Amendment No. 89 filed July 9, 2003 and incorporated herein by reference. (b) Schedule A to Class R Distribution Plan filed as Exhibit (m)(9)(b) to Post-Effective Amendment No. 145 filed July 30, 2009 (Accession No. 0000940394-09-000579) and incorporated herein by reference. (n) (1) Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibit (n) to Post-Effective Amendment No. 128 of Eaton Vance Mutual Funds Trust (File Nos. 2- 90946 and 811-4015) filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (2) Schedule A effective October 19, 2009 to Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibit (n)(2) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09-000877) and incorporated herein by reference. (3) Schedule B effective October 19, 2009 to Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibit (n)(3) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09-000877) and incorporated herein by reference. (4) Schedule C effective October 19, 2009 to Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibit (n)(4) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09-000877) and incorporated herein by reference. (p) (1) Code of Ethics adopted by Eaton Vance Corp., Eaton Vance Management, Boston Management and Research, Eaton Vance Distributors, Inc. and the Eaton Vance Funds effective September 1, 2000, as revised October 19, 2009 filed as Exhibit (p) to Post-Effective Amendment No. 119 of Eaton Vance Municipals Trust (File Nos. 33-572, 811-4409) filed October 26, 2009 (Accession No. 0000940394-09-000803) and incorporated herein by reference. (2) Code of Business Conduct and Ethics adopted by Atlanta Capital Management Company LLC effective January 1, 2006 as revised August 10, 2009 filed as Exhibit (p)(2) to Post-Effective Amendment No. 147 filed September 29, 2009 (Accession No. 0000940394-09-000753) and incorporated herein by reference. C-5 (3) Code of Ethics adopted by Fox Asset Management, LLC effective January 31, 2006, as revised March 10, 2009 filed as Exhibit (p)(3) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09-000877) and incorporated herein by reference. (4) Code of Ethics adopted by Parametric Portfolio Associates effective January 2006 filed as Exhibit (p)(2) to Post-Effective Amendment No. 68 of Eaton Vance Series Trust II (File Nos. 02-42722, 811-02258) filed October 25, 2007 (Accession No. 0000940394-07-001230) and incorporated herein by reference. (5) Code of Ethics adopted by Eagle Global Advisors, LLC effective May 14, 2004 (as revised October 19, 2009) filed as Exhibit (p)(5) to Post-Effective Amendment No. 106 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-1241) filed October 28, 2009 (Accession No. 0000940394-09- 000808) and incorporated herein by reference. (q) (1) (a) Powers of Attorney for Eaton Vance Mutual Funds Trust dated November 1, 2005 filed as Exhibit (q) to Post-Effective Amendment No. 102 of Eaton Vance Municipals Trust (File Nos. 33-572, 811- 4409) (Accession No. 0000940394-05-0091357) filed November 29, 2005 and incorporated herein by reference. (b) Power of Attorney for Eaton Vance Mutual Funds Trust dated January 25, 2006 filed as Exhibit (q) to Post-Effective Amendment No. 104 of Eaton Vance Municipals Trust (File Nos. 33-572, 811- 4409) (Accession No. 0000940394-06-000148) filed January 30, 2006 and incorporated herein by reference. (c) Powers of Attorney for Eaton Vance Mutual Funds Trust dated April 23, 2007 filed as Exhibit (q)(1)(c) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394- 07-000470) and incorporated herein by reference. (2) Power of Attorney for Government Obligations Portfolio and Strategic Income Portfolio dated July 1, 2003 filed as Exhibit (q)(18) to Post-Effective Amendment No. 89 filed July 1, 2003 and incorporated herein by reference. (3) Power of Attorney for Tax-Managed Growth Portfolio dated July 1, 2003 filed as Exhibit (q)(3) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (4) Power of Attorney for Tax-Managed Small-Cap Value Portfolio dated July 1, 2003 filed as Exhibit (q)(4) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (5) Power of Attorney for Investment Portfolio dated July 1, 2003 filed as Exhibit (q)(5) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (6) Power of Attorney for Floating Rate Portfolio dated July 1, 2003 filed as Exhibit (q)(6) to Post- Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (7) Power of Attorney for High Income Portfolio dated July 1, 2003 filed as Exhibit (q)(7) to Post- Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (8) Power of Attorney for Tax-Managed International Growth Portfolio (now Tax-Managed International Equity Portfolio) and Tax-Managed Multi-Cap Opportunity Portfolio dated July 1, 2003 filed as Exhibit (q)(8) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (9) Power of Attorney for Tax-Managed Mid-Cap Core Portfolio dated July 1, 2003 filed as Exhibit (q)(9) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (10) Power of Attorney for Tax-Managed Small-Cap Growth Portfolio dated July 1, 2003 filed as Exhibit (q)(10) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (11) Power of Attorney for Tax-Managed Value Portfolio dated July 1, 2003 filed as Exhibit (q)(11) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. C-6 (12) Power of Attorney for Cash Management Portfolio dated July 1, 2003 filed as Exhibit (q)(12) to Post-Effective Amendment No. 90 filed July 16, 2003 and incorporated herein by reference. (13) Power of Attorney for Investment Grade Income Portfolio dated August 11, 2003 filed as Exhibit (q)(13) to Post-Effective Amendment No. 95 filed April 28, 2004 and incorporated herein by reference. (14) Power of Attorney for Boston Income Portfolio dated December 29, 2004 filed as Exhibit (q)(14) to Post-Effective Amendment No. 100 filed December 30, 2004 and incorporated herein by reference. (15) Power of Attorney for Eaton Vance Mutual Funds Trust dated April 29, 2005 filed as Exhibit (q)(15) to Post-Effective Amendment No. 106 filed June 27, 2005 and incorporated herein by reference. (16) Power of Attorney for Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Small-Cap Growth Portfolio, Tax-Managed Small-Cap Value Portfolio, Tax-Managed Value Portfolio and Investment Grade Income Portfolio dated November 1, 2005 filed as Exhibit (q)(2) - (q)(5) to Post-Effective Amendment No. 93 of Eaton Vance Growth Trust (File Nos. 2-22019 and 811-1241) filed December 23, 2005 (Accession No. 0000940394-05-001402) and incorporated herein by reference. (17) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Floating Rate Portfolio, Government Obligations Portfolio, High Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Strategic Income Portfolio, Tax-Managed Growth Portfolio, Tax-Managed Mid- Cap Core Portfolio, Tax-Managed Small-Cap Growth Portfolio and Tax-Managed Small-Cap Value Portfolio dated November 1, 2005 filed as Exhibit (q)(17) to Post-Effective Amendment No. 112 filed February 28, 2006 (Accession No. 0000940394-06-000201) and incorporated herein by reference. (18) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Floating Rate Portfolio, Government Obligations Portfolio, High Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Strategic Income Portfolio and Tax-Managed International Equity Portfolio dated January 25, 2006 filed as Exhibit (q)(18) to Post-Effective Amendment No. 112 filed February 28, 2006 (Accession No. 0000940394-06-000201) and incorporated herein by reference. (19) Power of Attorney for Asian Small Companies Portfolio, Capital Growth Portfolio, Global Growth Portfolio, Greater China Growth Portfolio, Growth Portfolio, Investment Grade Income Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio and Utilities Portfolio dated January 25, 2006 filed as Exhibit (q)(8) to Post-Effective Amendment No. 75 of Eaton Vance Special Investment Trust (File Nos. 2-27962, 811-1545) filed February 14, 2006 (Accession No. 0000940394-06-000187) and incorporated herein by reference. (20) Power of Attorney for International Equity Portfolio dated February 13, 2006 filed as Exhibit (q)(20) to Post-Effective Amendment No. 113 filed March 14, 2006 and incorporated herein by reference. (21) Power of Attorney for Emerging Markets Income Portfolio dated March 12, 2007 filed as Exhibit (q)(21) to Post-Effective Amendment No. 124 filed April 13, 2007 (Accession No. 0000940394- 07-000400) and incorporated herein by reference. (22) Power of Attorney for International Income Portfolio dated March 12, 2007 filed as Exhibit (q)(22) to Post-Effective Amendment No. 124 filed April 13, 2007 (Accession No. 0000940394-07- 000400) and incorporated herein by reference. C-7 (23) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Dividend Income Portfolio, Emerging Markets Income Portfolio, Floating Rate Portfolio, Government Obligations Portfolio, Global Macro Portfolio, High Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, International Equity Portfolio, International Income Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Small-Cap Growth Portfolio, Tax- Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio dated April 23, 2007 filed as Exhibit (q)(23) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (24) Power of Attorney for Dividend Income Portfolio, International Equity Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Small-Cap Growth Portfolio and Tax-Managed Value Portfolio dated April 23, 2007 filed as Exhibit (q)(24) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (25) Power of Attorney for Cash Management Portfolio, International Equity Portfolio and Tax-Managed International Equity Portfolio dated April 23, 2007 filed as Exhibit (q)(25) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (26) Power of Attorney for Dividend Income Portfolio, Tax-Managed Growth Portfolio, Tax-Managed Mid- Cap Core Portfolio, Tax-Managed Small-Cap Growth Portfolio and Tax-Managed Small-Cap Value Portfolio dated April 23, 2007 filed as Exhibit (q)(26) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (27) Power of Attorney for Cash Management Portfolio and Investment Grade Income Portfolio dated April 23, 2007 filed as Exhibit (q)(27) to Post-Effective Amendment No. 125 filed April 30, 2007 (Accession No. 0000940394-07-000470) and incorporated herein by reference. (28) Power of Attorney for Senior Debt Portfolio dated August 6, 2007 filed as Exhibit (q)(28) to Post- Effective Amendment No. 128 filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (29) Power of Attorney for Eaton Vance Mutual Funds Trust dated November 1, 2007 filed as Exhibit (q)(29) to Post-Effective Amendment No. 131 filed November 26, 2007 (Accession No. 0000940394-07-002010) and incorporated herein by reference. (30) Power of Attorney for Eaton Vance Mutual Funds Trust dated November 12, 2007 filed as Exhibit (q)(30) to Post-Effective Amendment No. 131 filed November 26, 2007 (Accession No. 0000940394-07-002010) and incorporated herein by reference. (31) Power of Attorney for Eaton Vance Mutual Funds Trust dated January 1, 2008 filed as Exhibit (q)(31) to Post-Effective Amendment No. 133 filed February 27, 2008 (Accession No. 0000940394-08-000137) and incorporated herein by reference. (32) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Dividend Income Portfolio, Emerging Markets Income Portfolio, Emerging Markets Portfolio, Floating Rate Portfolio, Global Macro Portfolio, Government Obligations Portfolio, High Income Portfolio, International Equity Portfolio, International Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Senior Debt Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Growth Portfolio, Tax- Managed Small-Cap Growth Portfolio, Tax-Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio dated January 1, 2008 filed as Exhibit (q)(32) to Post-Effective Amendment No. 133 filed February 27, 2008 (Accession No. 0000940394-08-000137) and incorporated herein by reference. (33) Power of Attorney for Eaton Vance Mutual Funds Trust dated November 17, 2008 and filed as Exhibit (q)(33) to Post-Effective Amendment No. 137 filed December 18, 2008 (Accession No. 0000940394-08-001573) and incorporated herein by reference. C-8 (34) Power of Attorney for Boston Income Portfolio, Cash Management Portfolio, Dividend Income Portfolio, Emerging Markets Local Income Portfolio, Emerging Markets Portfolio, Floating Rate Portfolio, Global Macro Portfolio, Government Obligations Portfolio, High Income Opportunities Portfolio, International Equity Portfolio, International Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Senior Debt Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Growth Portfolio, Tax-Managed Small-Cap Growth Portfolio, Tax-Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio dated November 17, 2008 filed as Exhibit (q)(34) to Post-Effective Amendment No. 137 filed December 18, 2008 (Accession No. 0000940394-08-001573) and incorporated herein by reference. (35) Power of Attorney for Multi-Sector Portfolio dated April 27, 2009 filed as Exhibit (q)(35) to Post- Effective Amendment No. 144 filed June 30, 2009 (Accession No. 0000940394-09-000528) and incorporated herein by reference. (36) Power of Attorney for Build America Bond Portfolio dated October 19, 2009 filed as Exhibit (q)(36) to Post-Effective Amendment No. 148 filed November 16, 2009 (Accession No. 0000940394-09- 000877) and incorporated herein by reference. Item 24. Persons Controlled by or Under Common Control Not applicable Item 25. Indemnification Article IV of the Registrants Declaration of Trust permits Trustee and officer indemnification by By-Law, contract and vote. Article XI of the By-Laws contains indemnification provisions. Registrants Trustees and officers are insured under a standard mutual fund errors and omissions insurance policy covering loss incurred by reason of negligent errors and omissions committed in their capacities as such. The distribution agreement of the Registrant also provides for reciprocal indemnity of the principal underwriter, on the one hand, and the Trustees and officers, on the other. Item 26. Business and other Connections of Investment Adviser Reference is made to: (i) the information set forth under the caption Management and Organization in the Statement of Additional Information; (ii) the Eaton Vance Corp. Form 10-K filed under the Securities Exchange Act of 1934 (File No. 1-8100); and (iii) the Form ADV of Eaton Vance Management (File No. 801-15930), Eaton Vance Management (File No. 801-15930), Boston Management and Research (File No. 801-43127), Atlanta Capital Management Company, LLC (File No. 801-52179), Fox Asset Management, LLC (File No. 801-26379) and Eagle Global Advisors, L.L.C. (File No. 801-53294) filed with the Commission, all of which are incorporated herein by reference. Item 27. Principal Underwriters (a) Registrants principal underwriter, Eaton Vance Distributors, Inc., a wholly-owned subsidiary of Eaton Vance Corp., is the principal underwriter for each of the registered investment companies named below: Eaton Vance Growth Trust Eaton Vance Mutual Funds Trust Eaton Vance Investment Trust Eaton Vance Series Trust II Eaton Vance Managed Income Term Trust Eaton Vance Special Investment Trust Eaton Vance Municipals Trust Eaton Vance Variable Trust Eaton Vance Municipals Trust II (b) (1) (2) (3) Name and Principal Positions and Offices Positions and Offices Business Address* with Principal Underwriter with Registrant Julie Andrade Vice President None Michelle Baran Vice President None Ira Baron Vice President None Jeffrey P. Beale Vice President None C-9 Matthew Bennett Vice President None Brian Blair Vice President None Stephanie H. Brady Vice President None Timothy Breer Vice President None Mark Burkhard Vice President None Peter Campagna Vice President None Eric Caplinger Vice President None Tiffany Cayarga Vice President None Randy Clark Vice President None Michael Collins Vice President None Daniel C. Cataldo Vice President and Treasurer None Eric Cooper Vice President None Patrick Cosgrove Vice President None Peter Crowley Vice President None Rob Curtis Vice President None Russell E. Curtis Vice President and Chief Operations Officer None Kevin Darrow Vice President None Drew Devereaux Vice President None Derek Devine Vice President None Todd Dickinson Vice President None John Dolan Vice President None Brian Dunkley Vice President None James Durocher Senior Vice President None Margaret Egan Vice President None Robert Ellerbeck Vice President None Daniel Ethier Vice President None Troy Evans Vice President None Lawrence L. Fahey Vice President None Thomas E. Faust Jr. Director Trustee and President Daniel Flynn Vice President None James Foley Vice President None J. Timothy Ford Vice President None Kathleen Fryer Vice President None Jonathan Futterman Vice President None Anne Marie Gallagher Vice President None William M. Gillen Senior Vice President None Hugh S. Gilmartin Vice President None David Gordon Vice President None Linda Grasso Vice President None John Greenway Vice President None Jorge Gutierrez Vice President None Peter Hartman Vice President None Richard Hein Vice President None Joseph Hernandez Vice President None Perry D. Hooker Vice President None Christian Howe Vice President None Thomas Hughes Vice President None Jonathan Isaac Vice President None Elizabeth Johnson Vice President None Lisa M. Jones Vice President None Paul F. Jones Vice President None Steve Jones Vice President None C-10 Sean Kelly Senior Vice President None Kathleen Krivelow Vice President None Russell Kubie Vice President None David Lefcourt Vice President None Lauren Loehning Vice President None John Loy Vice President None Coleen Lynch Vice President None John Macejka Vice President None Michael Maguire Vice President None Christopher Marek Vice President None Frederick S. Marius Vice President, Secretary, Clerk and Chief Legal Officer None Geoff Marshall Vice President None Christopher Mason Vice President None Judy Snow May Vice President None Daniel McCarthy Vice President None Don McCaughey Vice President None Andy McClelland Vice President None Dave McDonald Vice President None Tim McEwen Vice President None Jac McLean Senior Vice President None David Michaud Vice President None Mark Milan Vice President None Don Murphy Vice President None James A. Naughton Vice President None Matthew Navins Vice President None Mark D. Nelson Vice President None Scott Nelson Vice President None Linda D. Newkirk Vice President None Paul Nicely Vice President None Andrew Ogren Vice President None Stephen OLoughlin Vice President None Philip Pace Vice President None Shannon McHugh Price Vice President None James Putman Vice President None James Queen Vice President None Christopher Remington Vice President None David Richman Vice President None Michael Shea Vice President None Alan Simeon Vice President None Randy Skarda Vice President None Kerry Smith Vice President None Jamie Smoller Vice President None Bill Squadroni Vice President None David Stokkink Vice President None Mike Sullivan Vice President None Frank Sweeney Vice President None Gigi Szekely Vice President and Chief Compliance Officer None Brian Taranto Vice President and Chief Administrative Officer None Wayne Taylor Vice President None Stefan Thielen Vice President None Michael Tordone Vice President None John M. Trotsky Vice President None C-11 John Vaughan Vice President None Randolph Verzillo Vice President None Greg Walsh Vice President None Stan Weiland Vice President None Robert J. Whelan Vice President and Director None Greg Whitehead Vice President None Steve Widder Vice President None Matthew J. Witkos President, Chief Executive Officer and Director None Joseph Yasinski Vice President None Trey Young Vice President None Gregor Yuska Vice President None * Address is Two International Place, Boston, MA 02110 (c) Not applicable Item 28. Location of Accounts and Records All applicable accounts, books and documents required to be maintained by the Registrant by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are in the possession and custody of the Registrants custodian, State Street Bank and Trust Company, 200 Clarendon Street, 16th Floor, Mail Code ADM27, Boston, MA 02116, and its transfer agent, PNC Global Investment Servicing (U.S.) Inc., 4400 Computer Drive, Westborough, MA 01581-5120, with the exception of certain corporate documents and portfolio trading documents which are in the possession and custody of the administrator and investment adviser or sub-adviser. Registrant is informed that all applicable accounts, books and documents required to be maintained by registered investment advisers are in the custody and possession of the relevant investment adviser or sub-adviser. Item 29. Management Services Not applicable Item 30. Undertakings None C-12 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on November 25, 2009. EATON VANCE MUTUAL FUNDS TRUST By: /s/ Thomas E. Faust Jr. Thomas E. Faust Jr., President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in their capacities on November 25, 2009. Signature Title /s/ Thomas E. Faust Jr. Trustee and President (Chief Executive Officer) Thomas E. Faust Jr. /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Barbara E. Campbell Officer) Benjamin C. Esty* Trustee Benjamin C. Esty Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-13 SIGNATURES Emerging Markets Local Income Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Mutual Funds Trust (File No. 02-90946) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on November 25, 2009 . EMERGING MARKETS LOCAL INCOME PORTFOLIO By: /s/ Mark S. Venezia Mark S. Venezia, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Mutual Funds Trust (File No. 02-90946) has been signed below by the following persons in their capacities on November 25, 2009. Signature Title /s/ Mark S. Venezia President (Chief Executive Officer) Mark S. Venezia /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Barbara E. Campbell Officer) Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-14 EXHIBIT INDEX The following exhibits are filed as part of this amendment to the Registration Statement pursuant to Rule 483 of Regulation C. Exhibit No. Description (h) (5) (b) Amended Schedule A effective November 30, 2009 to the Expense Waivers/Reimbursements Agreement dated October 16, 2007 (i) (2) Consent of Internal Counsel dated November 25, 2009 (j) Consent of Independent Registered Public Accounting Firm for Eaton Vance Emerging Markets Local Income Fund dated November 25, 2009 C-15
